DETAILED ACTION
Drawings
The drawings were received on 6/7/22.  These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for newly added limitations in claim 7 are provided. It is noted that supports for such limitations in claim 7 can be found in figure 14 (para[0022] of specification, dated 6/7/22, discloses that fig 14 is a view in a first position) of the original drawings.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a leading edge” in line 14 should be corrected as --[[a]]the leading edge--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 21, 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6: Claim 6 recites about a wheel diameter being greater than 80% of a distance from the floor surface to a bottom of a frame of the vehicle. However, none of the originally filed specification or drawings supports such limitation.
Claim 21: Claim 21 recites in the first position the front portion of the dolly frame includes a height which is less than or equal to a diameter of the at least one wheel. However, none of the originally filed specification or drawings supports such limitation. It is noted that para[0022] of the specification (dated 6/7/22) discloses that Fig 14 is a view in a first position. Fig 14 does not support such newly claimed limitation.
Claim 25: Claim 25 recites limitations about a release notch. However, none of the originally filed specification or drawings supports such limitations.
Claim 26: Claim 26 recites a back hinged frame element and its structural arrangement with other parts of the lift assembly.  However, none of the originally filed specification or drawings supports such limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6:
Claim 6 recites “at least one wheel of the plurality of wheels” in lines 1-2. However, such limitation renders the scope of the claim indefinite because it is not clear whether “at least one wheel” of claim 6 refers to “at least one wheel of the plurality of wheels” in line 9 (which upon claim 6 depends) or if they are separate and distinct from each other. For examination purposes, “at least one wheel of the plurality of wheels” in claim 6 is interpreted as --the at least one wheel of the plurality of wheels--.
Claim 7:
Claim 7 recites “at least one wheel of the plurality of wheels” in lines 1-2. However, such limitation renders the scope of the claim indefinite because it is not clear whether “at least one wheel” of claim 7 refers to “at least one wheel of the plurality of wheels” in line 9 (which upon claim 7 depends) or if they are separate and distinct from each other. For examination purposes, “at least one wheel of the plurality of wheels” in claim 7 is interpreted as --the at least one wheel of the plurality of wheels--.
Claim 7 recites “a first position” in lines 8 and 13. However, such limitation renders the scope of the claim indefinite because it is not clear whether both “a first position” in lines 8 and 13 refer to “a first position” in line 11 of claim 1 (which upon claim 7 depends) or if they are all separate and distinct from each other. For examination purposes, “a first position” in both line 8 and line 13 are interpreted as --[[a]]the first position--.
Claim 8:
Claim 8 recites “at least one wheel of the plurality of wheels” in lines 1-2. However, such limitation renders the scope of the claim indefinite because it is not clear whether “at least one wheel” of claim 8 refers to “at least one wheel of the plurality of wheels” in line 9 (which upon claim 8 depends) or if they are separate and distinct from each other. For examination purposes, “at least one wheel of the plurality of wheels” in claim 8 is interpreted as --the at least one wheel of the plurality of wheels--.
Claim 19:
Claim 19 positively recites “a floor surface” in the body of claim. However, the scope of the claim is indefinite because it is not clear how “a floor surface” can be a structural limitation of the instant invention, “a lift assembly”.  For example, figure 1 of the originally filed drawings shows an instant invention, “A lift assembly” which does not have a floor surface as part of the lift assembly. As seen in figures 14-20, “a floor surface” cannot be a structural limitation of the lift assembly. For examination purposes, “a floor surface” is not interpreted as a part of the lift assembly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cooper (US 2007/0116548 A1).
Regarding claim 19¸ as seen in figs 7-8, Cooper (‘548) disclose a lift assembly (figs7-8) for lifting a load, comprising: 
a dolly frame 17 (para[0026]) including a front portion (toward an element 81) and a back portion (an opposite portion to the front portion); 
a plurality of wheels 15,81 (para[0026],[0032]) attached to the dolly frame 17, wherein at least one wheel 81 of the plurality of wheels 15,81 is located at the front portion of the dolly frame 17, wherein the at least one wheel 81 adjustably pivots to lower the front portion relative to the back portion in a first position (fig7);
a floor surface 73 (figs7-8; as aforementioned, a floor surface is not considered as a part of the instant invention, the lift assembly) which the lift assembly and the load rest;
a lift (figs7-8, para[0031],[0033], a combination of a linkage arrangement 83 and a hydraulic means 21) connected to the dolly frame 17, wherein the lift includes a foot 107 (para[0033]) on the floor surface 73 (via the at least one wheel 81), and wherein the lift raises the load to a lifted position (fig8) supported by the foot 107 on the floor surface 73 (via the at least one wheel 81).

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the claimed objection raised in the current Office Action.
Claims 4-5, 9-11, 14-16, 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was wherein the at least one wheel pivots at an angle one chosen from underneath the front portion located at the leading edge of the dolly frame and away from the front portion and ahead of the leading edge of the dolly frame to support the front portion in the first position; in combination with the limitations set forth in claim 1 of the instant invention

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	


Response to Arguments
Applicant’s arguments with respect to claim 1 with newly added claimed limitations have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection(s) of claim 1 has been withdrawn.
Applicant's arguments with respect to claim 19 have been fully considered but they are not persuasive. Applicant argues that Cooper (‘548) does not teach that the lift assembly is located on the floor or lifts the load to a lifted position supported by a foot on a floor surface. However, the Office respectfully disagrees. First, as aforementioned, “a floor surface” is not considered as a part of the lift assembly. Second, as seen in figures 7-8, the lift assembly of Cooper is located on the floor surface 73 or lifts the load to a lifted position (fig8) supported by a foot 107 on the floor surface 73 via the at least one wheel 81. It is noted that the claim does not require the foot 107 to be directly abutting the floor surface. Therefore, Applicant’s arguments regarding claim 19 are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723